Citation Nr: 0733439	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  02-15 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to May 1980 
and from June 1981 to May 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied entitlement to service connection a 
lumbar spine disability.  The Board remanded the case in 
December 2005 for additional development.


FINDING OF FACT

The evidence preponderates against a finding that the 
veteran's low back disorder either had its onset in service 
or preexisted service and was permanently worsened therein.  

CONCLUSION OF LAW

The veteran's lumbar spine disability, degenerative disc 
disease (DDD) of the lumbar spine, status post lumbar 
laminectomy and discectomy at L4-5 on the left, was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131, 5103, 5103A, 5107(a) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2001 and July 
2006; a rating decision in May 2002; a statement of the case 
in September 2002; and a supplemental statement of the case 
in November 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in May 2007.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination and 
opinion in relation to this claim.  The Board notes that the 
veteran's representative contends that the examiner's opinion 
is not in accordance with the Remand orders.  The Board finds 
that the medical examiner essentially complied with the 
remand instructions by providing a medical opinion regarding 
the veteran's current low back disorder and service and 
symptoms shown in service.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

In a claim received in November 2001, the veteran sought 
entitlement to a low back disability diagnosed as 
degenerative disk disease (DDD) of the lumbar spine, status 
post lumbar laminectomy and discectomy at L4-5 on left.  The 
veteran contends that his problem began in service in Berlin.  
The doctors at the Army hospital thought it might be his gall 
bladder and ran several tests but found nothing.  He claimed 
that his back and spine were never considered or examined.  
He saw a civilian doctor after he was discharged in 1984 who 
found that a nerve was being pinched by his lumbar vertebrae 
and causing severe pain in his left side.  The doctor was 
certain that his intense physical training exercises had 
contributed to his back condition.  The veteran had surgery 
in March 1997 because his low back condition had become much 
worse.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Upon careful review of all the evidence of this case, the 
Board finds that no competent medical evidence has been 
submitted to relate the veteran's back disorder to service.

Service medical records show that at his enlistment 
examination in May 1981 the clinical evaluation was normal 
for spine and other musculoskeletal.  In the report of 
medical history at the time of the examination, the veteran 
denied having or having had recurrent back pain.  

In November 1981 the veteran complained of a one year history 
of back and side pain.  He stated that he had been seen by a 
civilian doctor before coming in the Army with negative 
results.  When he was seen by a physician's assistant (PA) he 
denied having had an injury to his right side.  He had full 
range of motion.  The assessment was muscle spasm.  

In May 1982 he complained of right side pain of one year 
duration which had started increasing.  He had a full range 
of motion from the right side.  When seen by a PA, he 
described right sided pain that lasted seconds to hours and 
was not precipitated by exercise, food, or position.  Chronic 
cholecystitis was considered.  He was seen again in August 
1982 and assessed with RUQ (right upper quadrant) pain.

In September 1982, May 1983 and June 1983 the veteran again 
complained of RUQ pain.  The assessment was RUQ pain of 
unknown etiology.  Examination of his musculoskeletal system 
in September 1982 showed full range of motion of all 
extremities and back without deformity or tenderness.  

The veteran was evaluated by an internal medicine physician 
the end of June 1983 for progressive RUQ pain times three 
years which was exacerbated by exercise.  He described the 
pain as radiating to his mid-back but not to lower abdomen or 
shoulders brought on by exercise.  It was so severe that it 
limited his abilities to perform physical training.  He 
denied any other associated symptoms.  He denied any 
precipitating factor such as trauma.  Examination of his back 
found no significant spinal or costovertebral angle 
tenderness.  The impression was atypical right upper quadrant 
pain with exertion. 

He also complained of RUQ pain in September 1983, February 
1984, and April 1984.  An impression of atypical right upper 
quadrant pain, unable to define etiology, was continued.  
Laboratory testing had been normal.  In May 1984 the veteran 
did not desire a separation medical examination.

Reserve service medical records show that at an annual 
examination in July 1987 the clinical evaluation was normal 
for all including his spine, other musculoskeletal and lower 
extremities.  In the accompanying medical history the veteran 
denied having or having had recurrent back pain.  

Private medical records show that in December 1995 he 
complained of left hip pain of month and a half duration only 
when he stood and he had to stand a lot at work.  He stated 
that he ran three miles without pain.  He had full range of 
motion of his left hip and back without pain.  An x-ray in 
December 1995 of the left hip was unremarkable but the 
physician noted a configuration which might predispose to low 
back pain.  A January 1996 bone scan for complaints of back 
and left hip pain was negative.  An MRI scan in January 1996 
revealed disc herniation/protrusion at L4-5 extending 
slightly more to the right.  It was noted that his symptoms 
were more on the left side.  In September 1996 an x-ray study 
of the left hip was negative.  In March 1997 the veteran 
underwent a lumbar laminectomy and discectomy, L4-5, left, 
for a herniated disk.  He had presented with left hip pain 
and sciatica which he reported had developed over a period of 
time.  

VA medical records from October 2001 through April 2002 show 
that the veteran was seen in October 2001 status post 
discectomy in 1997 for worsening back pain and right lower 
extremity weakness and loss of patellar reflex on the right.  
He gave a history of pain beginning in 1984 and having had 
surgery in 1997.  Since then he had continued pain which had 
worsened in the last few months.  He had a neurosurgery 
consultation in April 2002 with an assessment of Grade I 
spondylolithisis L4/5 with pain radiating to the right leg.   

Social Security Administration (SSA) records include private 
medical records and VA treatment records, including duplicate 
copies of records already in the claims file.  In a claim 
form for SSA he wrote that he was unable to work due to a 
congenital back condition in the lower lumbar area that first 
bothered him in 1983.  His job history was as a laborer in 
several positions from October 1985 to September 1994.  He 
last worked as a steel cutter for a pallet machine from 
February 1995 to May 2001 where his duties were cutting 
various types of steel for manufacturing pallet machines with 
some heavy lifting.  He usually lifted and carried various 
kinds of heavy metal three or four times a day and frequently 
lifted weights of 25 pounds.  

At an SSA disability evaluation in March 2002, the veteran 
stated that his current problem was back problems which had 
been accumulating for 20 years.  He reported that his Army 
duties caused his spinal cord herniation however he had been 
told he was born with a spinal malformation.  

Private medical records show that the veteran saw a surgeon 
in April 1996 for a herniated disk at L4-5 on the left.  The 
plan was to try a course of lumbar epidural block.  If these 
would not provide relief he would be scheduled for a lumbar 
laminectomy and discectomy at L4-5 on the left.  A private 
MRI of the lumbar spine in December 1998 shows L4-5, 
spondylolisthesis, with bilateral pars defect at L4.    

VA treatment records show that he was seen for chronic low 
back pain status post discectomy 1997.  A VA mental health 
progress note report by a clinical social worker in May 2002 
notes that due to a congenital back problem which was 
exacerbated by six years of serving in the infantry the 
veteran was now unable to work.  

At a VA examination in April 2007, the VA examiner reviewed 
the claims file and service medical records and examined the 
veteran.  Clinical findings were recorded.  The diagnoses 
were atypical right upper quadrant pain-etiology 
undetermined as documented in his service medical record; and 
herniated disc L4-5, left, status post laminectomy and 
discectomy in 1997, with some persistent back and leg pain 
bilaterally.  The VA examiner opined that there was no causal 
connection between his right upper quadrant pain and his 
lower back symptoms or herniated disc or any other problem in 
the lumbar spine.  There was no connection between these two 
conditions.  

Service medical records are negative for complaints, 
findings, or diagnosis of a low back disorder.  The veteran's 
complaints in service were primarily of right upper quadrant 
pain and abdominal pain of unknown etiology.  Although in 
November 1981 he complained of a one year history of back and 
side pain, several months earlier in May 1981 at his 
enlistment examination he had denied having or having had 
recurrent back pain.  At times in service he complained of 
back pain, however this was described as pain from his 
abdomen or right upper quadrant that radiated to his back.  
The veteran contends that in service his back and spine were 
never examined.  However, service medical records show an 
examination of his back in September 1982 with full range of 
motion and without deformity or tenderness and in June 1983 
an examination of his back found no significant spinal 
tenderness.  Thus, a chronic acquired low back disorder is 
not shown in service.

The veteran claims that he has a congenital back condition 
shown as a transitional vertebra.  An abnormal articulation 
at the lumbosacral region is a defect and may not be service-
connected because it is not a disease or injury under the 
law.  38 C.F.R. § 3.303(c); See, e.g. Thompson v. United 
States, 405 F.2d 1239 (Ct.Cl. 1969).  Moreover, the evidence 
of record does not show that a superimposed disease or injury 
occurred in service such that service-connection might be 
warranted for the resultant disability.  VAOPGCPREC 82-90 
(July 18, 1990), 56 Fed. Reg. 45711 (1990).  

Although the veteran has stated that he had symptoms of back 
pain since service, on examination in July 1987 following his 
separation from active service, his spine was clinically 
evaluated as normal and the veteran denied having or having 
had recurrent back pain.  The first clinical evidence of 
record of any lumbar disability is a December 1995 x-ray 
showing a configuration of a transitional vertebra at the 
lumbosacral level which might predispose to low back pain.  
In view of the lengthy period after separation from service 
without evidence of findings or diagnosis, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  

The private and VA medical evidence of record shows a low 
back disorder and related symptomatology.  It does not, 
however, provide a link between a back disorder and the 
veteran's service, or to claimed symptomatology since 
service.  Furthermore, at an April 2007 VA examination, a VA 
examiner reviewed the entire claims folder, to include 
service medical records and private and VA outpatient 
treatment records, and conducted a thorough examination of 
the veteran.  The VA examiner opined that based upon the 
medical evidence present in the file there was no causal 
connection between the veteran's right upper quadrant pain 
and any current low back disorder.  Accordingly, onset did 
not occur in service.  It appears that the VA examiner's 
opinion was based on review of the claims file and sound 
medical judgment.  There is no competent medical evidence of 
record specifically addressing the issue of etiology that 
contradicts this opinion.

A VA clinical social worker in a mental health clinic noted 
that a congenital back problem which was exacerbated by six 
years of serving in the infantry prevented the veteran from 
working.  That comment, however, appears to be based upon the 
veteran's personally provided history.  The Court of Appeals 
for Veterans Claims has determined that history which the 
veteran provides does not transform that history into medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  Thus, 
the probative value of this clinical social worker's 
statement is greatly reduced by the fact that it is not shown 
to have been based upon a review of the claims file or other 
detailed medical history.  Swann v. Brown, 5 Vet. App. 229 
(1993); Black v. Brown, 5 Vet. App. 177 (1993).  Accordingly, 
the Board finds that this opinion is not competent medical 
evidence of a nexus between the veteran's current low back 
disorder and active service or to alleged symptomatology 
since service.

The Board has carefully considered the veteran's statements.  
The Board finds that the veteran is a layperson who is not 
qualified to opine on the etiology of a medical disorder.  He 
is competent, as a lay person, to report that as to which he 
has personal knowledge.  Layno v. Brown, 6 Vet. App. 465 
(1994).  He is not competent to offer a medical opinion as to 
cause or etiology of the claimed disability, as there is no 
evidence of record that he has specialized medical knowledge.  
Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is 
generally not capable of opinion on matter requiring medical 
knowledge); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The statements of the veteran are not competent medical 
evidence as to a nexus between the veteran's low back 
disorder and his service or as to the etiology of his back 
disorder.  

In conclusion, having reviewed the complete record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
lumbar spine disability.  Although a low back disorder has 
been diagnosed, there is no probative, competent medical 
evidence of record linking the disability to service or to 
any event in service.  Therefore, the benefit-of-the-doubt 
doctrine is inapplicable, and service connection must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



ORDER

Entitlement to service connection for DDD of the lumbar 
spine, status post lumbar laminectomy and discectomy at L4-5 
on the left is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


